Citation Nr: 1020039	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-27 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for aid and attendance.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served for more than 90 days during the 
Korean Conflict, a period of war.

2.  The Veteran is not blind or nearly blind in both eyes; is 
not institutionalized in, or confined to, a nursing home or 
other facility due to physical or mental incapacity; and does 
not need regular aid and assistance to perform activities 
necessary for daily living.


CONCLUSION OF LAW

The criteria for entitlement to SMP benefits based on aid and 
attendance are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.351, 
3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Special Monthly Pension

In this case, the Veteran contends that he is entitled to 
special monthly pension based on his need for aid and 
attendance, due to the impact of his various non-service-
connected disabilities.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
Veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the Veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the Veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

The Veteran reports that he is bedridden and can hardly walk.

The Veteran submitted a statement from a VA physician dated 
in March 2004 in support of his claim.  The statement 
indicates that the Veteran complains of loss of vision and 
leg pain during ambulation.  The physician noted that the 
Veteran had a "poor capacity to ambulation."  The physician 
stated that the claimant was able to walk without the 
assistance of another person for one block; however, noted 
that the Veteran must use a "Boston" to walk.  The 
physician noted that the Veteran was diagnosed with 
intermittent claudication, diabetes mellitus, diabetic 
retinopathy, high cholesterol, and hepatosplenomegaly.

In November 2007 the Veteran was afforded a VA Compensation 
and Pension (C&P) aid and attendance examination.  The 
Veteran was noted to have a history of diabetes mellitus type 
2 diagnosed since 1991.  The Veteran reported that the 
diabetes had been more or less in control.  The Veteran 
denied hospitalization or emergency room evaluation due to 
uncontrolled diabetes.  He reported that his diabetes had 
affected his vision and that he had lost sensation in his 
lower extremities.  The Veteran reported that he was followed 
for primary care by a VA physician.  He stated that he was 
diagnosed in the prior year for high blood pressure and that 
it had been under control with his current treatment.  The 
Veteran denied chest pain and hospitalization due to his 
heart disease.  He indicated that he lived alone and that his 
daughter cooked and cleaned for him.  He stated that he takes 
his clothes to the laundry and that he washes his underwear 
himself.  The Veteran reported that his daughter buys his 
groceries, pays his bills, and takes him to medical 
appointments.

The examiner noted that the Veteran required his daughter to 
report for the examination and that the Veteran was not 
hospitalized.  The examiner stated that the Veteran was not 
permanently bedridden.  The examiner noted that the Veteran 
had a ductal occlusion and underwent reconstruction of the 
lower left palpebral.  The Veteran continued to have drop 
eyelid of the left eye and suffered from dry eye.  The 
examiner noted that the Veteran continued to have vision loss 
and required another surgery.  The examiner stated that the 
Veteran had no pathological process that would prevent him 
from protecting himself from the hazards and dangers of his 
daily environment.  The Veteran was noted to awake at 8 a.m., 
shower, have breakfast, listen to television, sit around and 
if he needed to go somewhere his daughter would take him.  He 
has his lunch cooked by his daughter and repeats these 
activities in the afternoon going to sleep at 9 p.m.

Upon physical examination the Veteran was found to have no 
functional restrictions of his upper extremities.  For the 
lower extremities, the examiner noted that the Veteran had a 
positive monofilament examination and dorsalis pedis pulse of 
1+.  Upon reference to a joint examination performed at the 
same time.  The examiner referenced a spine examination 
performed at the same time that revealed that the Veteran had 
mild degenerative changes of the spine.  The aid and 
attendance examination revealed that the Veteran was able to 
walk 200 feet slowly and that a walking cane was recommended.  
The Veteran was noted to be able to leave the home only with 
assistance.  The examiner reported that the Veteran had lower 
extremity neuropathy.  

In November 2007 the Veteran was afforded a VA C&P joint 
examination.  The examiner noted that the Veteran's medical 
history revealed that the Veteran had no history of 
hospitalization or surgery, no trauma to the joints, and no 
neoplasm.  The Veteran was reported to need a cane for 
walking.  There were no constitutional symptoms of arthritis, 
and no incapacitating episodes of arthritis.  The Veteran was 
able to stand for 15 to 20 minutes and was unable to walk 
more than a few yards.  After examination the Veteran was 
diagnosed with bilateral hip pain.  The examiner rendered the 
opinion that the Veteran was moderately independent in most 
activities of daily life and that he would continue to be 
independent in these activities.  The examiner stated that 
the Veteran's joint conditions had a moderate effect on the 
Veteran's ability to do chores, shopping, recreation, 
feeding, bathing, dressing, toileting, and grooming, a severe 
effect on the Veteran's ability to travel, and prevented the 
Veteran from exercising and participating in sports.

In November 2007 the Veteran was afforded a VA C&P spine 
examination.  The examiner indicated that the Veteran's spine 
caused no impairment of the Veteran's ability to eat, 
moderate impairment of the Veteran's ability to do chores, 
recreation, bathing, toileting, and grooming, severe 
impairment of the Veteran's ability to shop, travel, and 
dress, and prevented the Veteran from exercising and playing 
sports.

In October 2008 the Veteran was afforded a VA C&P aid and 
attendance examination.  The examiner stated that the 
Veteran's medical history revealed that the Veteran was not 
permanently bedridden, not currently hospitalized, that the 
Veteran could travel beyond his current domicile by being 
accompanied by a family member in a private vehicle.  The 
Veteran reported that he lived alone in a one story house and 
that his son and daughter live close by and they cook for him 
on occasion.  He stated that other times he prepared food for 
himself as he used to be a cook in the Army.  The Veteran 
stated that his daughter did the household duties and that he 
sent his clothes to the laundry.  He was reported to be 
independent in all activities of daily living.  He complained 
of leg and back pain that prevented him from staying seated 
or standing for long periods of time.  The Veteran was noted 
not to have an orthopedic appliance.  The examiner noted that 
the Veteran had dizziness less than weekly, mild (occasional) 
memory loss, and occasional imbalance that affected his 
ability to ambulate.  The examiner found no other body parts 
or system impairments that affected the Veteran's ability to 
protect himself from his daily environment.  The Veteran was 
noted to be able to perform all functions.

After physical examination the Veteran was noted to be able 
to walk up to a few hundred yards without the assistance of 
another person.  The examiner reported that the Veteran was 
unrestricted in his ability to leave the home.  The examiner 
stated that the Veteran's best corrected vision was not 5/200 
or worse in both eyes and that the cervical spine did no have 
limitation of motion or deformity.  The Veteran's 
thoracolumbar spine was reported to not have any limitation 
of motion or deformity and the function of the upper and 
lower extremities was noted to be normal.  The examiner 
stated that the Veteran's functional impairments were 
permanent.  The examiner diagnosed the Veteran with diabetes 
mellitus, type 2, clinical diabetic neuropathy of the lower 
extremities, and lumbar degenerative spondylitic with L5 
sacralization.

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the 
preponderance of the evidence shows that the criteria for SMP 
based on need for aid and attendance are not met.

The Board notes that the Veteran does not claim nor is it 
shown that he is blind or nearly blind, is institutionalized 
in a nursing home on account of physical or mental 
incapacity, is unable to feed himself, or incapable of 
attending to the needs of nature without assistance.  The 
Board acknowledges that the Veteran reports that he is 
bedridden and can hardly walk.  However, the evidence, 
including a statement from a VA physician dated in March 2004 
and the reports of VA examinations performed in November 2007 
and October 2008 that the Veteran was found to be able to 
walk with, at most, the assistance of a cane, without the 
assistance of another person.  Upon examination in November 
2007 and October 2008 the Veteran reported that his children 
assist him with his household chores including cooking, 
cleaning, and grocery shopping, and that the Veteran sends 
his clothes out for cleaning at a laundry.  However, the 
Veteran was noted to occasionally cook for himself in the 
report of the October 2008 examination.  The examiner, in 
October 2008, reported that the Veteran did not indicate that 
he was permanently bedridden and after examination the 
examiner noted that the Veteran was able to protect himself 
from the hazards of his daily environment and was able to 
perform all functions.  The examinations revealed that the 
Veteran is unrestricted in his ability to leave the house and 
a report of his average day reveals that he showers without 
assistance.  The examination reports indicate that the 
Veteran is taken to medical and other appointments by his 
daughter.  The examination reports do not reveal that the 
Veteran's best corrected vision is 5/200 or worse in both 
eyes.  The medical evidence, including the VA physician 
statement dated in March 2004 and the reports of VA medical 
examination dated in November 2007 and October 2008, does not 
demonstrate any incapacity requiring care or assistance on a 
regular basis to protect the Veteran from hazards or dangers 
incident to his daily environment.  Accordingly, the 
preponderance of the evidence is against finding that the 
Veteran is entitled to SMP based on the need for the regular 
aid and attendance of another person.  

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records and the appellant was afforded VA medical 
examinations in October 2008 and November 2007.  The Veteran 
has submitted private treatment records from Dr. F.G.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to SMP based on the need for aid and attendance 
is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


